Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shibata  (US P. No. 2019/0306707).
As to claim 1, Shibata teaches an electronic apparatus (i.e., printer 100) comprising: 
a wireless communication section configured to perform first wireless communication or second wireless communication (i.e., NFC in T712 in fig. 9)  that is short-range wireless communication having a slower communication speed than the first wireless communication (i.e., T750 Wi-Fi in fig. 9); and 
a processor (132 in fig. 1) configured to perform communication control on the wireless communication section (116 and 118 in fig. 1)  and perform control on job processing (120 in fig. 1), wherein 
the processor (132 in fig. 1) connects to an information processing apparatus (10 in fig. 1) for communication by using the second wireless communication (NFC 118 in fig. 1, and T712 in fig. 9)  to receive initial setting information for setting a state (i.e., T716, T720, F721, T722 in fig. 9) for enabling the job processing (T762 and T764 in fig. 9) and receive connection setting information for connecting to an external access point (i.e., AP 6 in fig. 6) by using the first wireless communication (T750 for establish Wi-Fi connection for receiving connection setting information for connecting to an external access point AP 6 in fig. 6).  
As to claim 2, Shibata teaches the processor receives the connection setting information (from Wi-Fi T740 in fig. 9) after performing an initialization process in accordance with the initial setting information (from T712 in fig. 9).
As to claim 3, Shibata teaches a print section (120 in fig. 1) wherein the processor (130 in fig. 1), by using the second wireless communication, receives filling instruction information for filling the print section with ink from the information processing apparatus, and after the ink filling process is started in accordance with the filling instruction information, starts a process of setting the first wireless communication in accordance with the connection setting information (T764 in fig. 9).
As to claim 4, Shibata teaches a print section (120 in fig. 1), wherein the processor, when an error occurs in setting the first wireless communication in accordance with the connection setting information, performs a process of printing a connection status by using the print section after the print section becomes ready for processing a print job due to the initialization process being executed in accordance with the initial setting information (T764 in fig. 9).
As to claim 5, Shibata teaches when an error occurs in setting the first wireless communication in accordance with the connection setting information, performs a process of notifying the user about a connection guide of the first wireless communication (T716 in fig. 9).
As to claim 6, Shibata teaches the initial setting information includes at least one of language, region, date, time, and daylight saving time settings (T716 in fig. 9).
As to claim 7, Shibata teaches after the processor is connected to the access point by using the first wireless communication in accordance with the connection setting information, the processor receives optional setting information about setting items different from the initial setting information by using the first wireless communication (T410 in fig. 6).
As to claim 8, Shibata teaches the processor controls the job data reception by using the first wireless communication instead of the second wireless communication (T740 and T764 in fig. 9).  
As to claim 9, Shibata teaches a non-transitory computer-readable medium storing a program for causing an information processing apparatus (10 in fig. 1) to operate as a wireless communication section that performs first wireless communication (i.e., T750 Wi-Fi in fig. 9) or second wireless communication (i.e., NFC in T712 in fig. 9)  that is short-range wireless communication having a slower communication speed than the first wireless communication and to operate as a processor that performs communication control on the wireless communication section, the program comprising: 
connecting to an electronic apparatus by using the second wireless communication (NFC 118 in fig. 1, and T712 in fig. 9); transmitting, by using the second wireless communication, initial setting information (i.e., T713 in fig. 9) for causing the electronic apparatus to be ready for job processing (T762 and T764 in fig. 9); and transmitting, by using the second wireless communication, connection setting information for causing the electronic apparatus to perform the first wireless communication  (T750 for establish Wi-Fi connection for receiving connection setting information for connecting to an external access point AP 6 in fig. 6).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the user interface 70 of Sanchez to include an Email option from the group of output device options. The suggestion for modifying the user interface 70 of Sanchez can be reasoned by one of ordinary skill in the art as set forth above by Salgado because the modified communication system would increase the functionalities to have an Email icon on the user interface for communicating with output devices so that the user can send/receive the email message to/from those output devices via the Email icon on the user interface. 

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Suzaki (US Patent No. 2021/0306943) discloses after enabling both the Wi-Fi communication and the BLE communication by the connection setting mode, the communication apparatus 151 receives the setting commands via these communication methods, and executes processing corresponding to each received setting command.
	
	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 28,  2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672